

113 S1807 IS: Corn Ethanol Mandate Elimination Act of 2013
U.S. Senate
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1807IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Mrs. Feinstein (for herself, Mr. Coburn, Mrs. Hagan, Ms. Collins, Mr. Toomey, Mr. Flake, Mr. Corker, Mr. Burr, Mr. Risch, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act to eliminate the corn ethanol mandate for renewable fuel, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Corn Ethanol Mandate Elimination
			 Act of 2013.2.Elimination of
			 corn ethanol mandate for renewable fuel(a)Removal of
			 tableSection 211(o)(2)(B)(i) of the Clean Air Act (42 U.S.C.
			 7545(o)(2)(B)(i)) is amended by striking subclause (I).(b)Conforming
			 amendmentsSection 211(o)(2)(B) of the Clean Air Act (42 U.S.C.
			 7545(o)(2)(B)) is amended—(1)in clause
			 (i)—(A)by redesignating
			 subclauses (II) through (IV) as subclauses (I) through (III), respectively;(B)in
			 subclause (I) (as so redesignated), by striking of the volume of
			 renewable fuel required under subclause (I),; and(C)in subclauses
			 (II) and (III) (as so redesignated), by striking subclause (II)
			 each place it appears and inserting subclause (I); and(2)in clause (v), by
			 striking clause (i)(IV) and inserting clause
			 (i)(III).(c)AdministrationNothing
			 in this section or the amendments made by this section affects the volumes of
			 advanced biofuel, cellulosic biofuel, or biomass-based diesel that are required
			 under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)).(d)RegulationsNot later than 180 days after the date of enactment of this Act, the
			 Administrator of the Environmental Protection Agency shall promulgate such
			 regulations as are necessary to carry out the amendments made by this
			 section.(e)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date of enactment of this Act.